We have considered subdivision 2 of section 87 of the Rent and Eviction Regulations of the rent commission, as amended to take effect April 1, 1953, and we, in its application to this case, construe the intention of that provision to give no retroactive effect to the relevant substantive amendment so long as the order of the rent commission had already been entered. Order unanimously affirmed, with one bill of $20 costs and disbursements to the respondents. Present — Dore, J. P., Callahan, Van Voorhis and Breitel, JJ.